Citation Nr: 9900388	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 decision of the VA RO 
which denied service connection for bilateral hearing loss.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
bilateral hearing loss.  He maintains that his hearing loss 
is directly attributable to noise exposure during military 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for service 
connection for bilateral hearing loss.  


FINDING OF FACT

The veterans bilateral hearing loss began many years after 
service and was not caused by any incident of service.  




CONCLUSION OF LAW

The veterans bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from April 1951 
to April 1955.  

The veterans service medical records are negative for 
hearing loss.  The service entrance and separation 
examinations revealed that his hearing was 15/15 (normal) on 
whispered and spoken voice tests.  

The veteran intially filed a claim for service connection for 
bilateral hearing loss in  October 1996. With his claim, he 
submitted copies of audiograms performed for employment 
purposes beginning in February 1972.  They show hearing loss 
(40 or more decibels) at 3000 Hertz and above.  In February 
1973 the hearing test report gave no diagnosis but included 
remarks that there was no history of ear problems and the 
veteran was exposed to aircraft noises while in service.  
Subsequent periodic testing in the 1980s and 1990s also 
revealed high frequency hearing loss.  

On VA examination in February 1997 the veteran was diagnosed 
with normal hearing from 250 to 2000 Hz and moderately severe 
to severe sensorineural hearing loss from 3000 through 8000 
in both ears.  (Test results showed a current bilateral 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.)  He reported a history of noise exposure working as 
an aviation mechanic.  He also reported 40 years of periodic 
noise exposure while working and from recreational hunting.  
The examiner stated that the hearing loss was most likely 
partially the result of noise exposure in the service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for organic diseases of the 
nervous system, such as sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113,1137; 38 C.F.R. 
§§ 3.307, 3.309.  

After reviewing the record, the Board finds that the veteran 
has submitted evidence which at least meets the criteria for 
a well-grounded (plausible) claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(a); Caluza v. 
Brown, 7 Vet.App. 498 (1995); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  The evidence has been properly developed by the 
RO, and there is no further VA duty to assist the veteran 
with his claim.  Id.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes the opinion submitted by the VA examiner that 
the veterans hearing loss may be partially due to acoustic 
trauma in service.  While the statement is credible for the 
limited purpose of addressing the threshold question of 
whether the claim is well grounded, on further review of the 
merits of the claim, the Board rejects the examiners opinion 
since it is outweighed by more probative evidence showing the 
veterans bilateral hearing loss is unrelated to service.  

The veteran admits that he experienced periodic noise 
exposure for 40 years following his four years in the 
military.  His service medical records are negative for 
findings or diagnosis of hearing loss, and a hearing loss 
disability was not shown on medical examination performed 
upon separation from service in 1955.  There are no medical 
records showing hearing loss in the first year following 
separation from active duty, to a compensable degree (for 
presumptive service incurrence) or otherwise.  In fact, the 
first medical record indicating hearing loss is from 1972, 
almost 17 years after his separation from service.  This 
lengthy period of time, without any documentation of hearing 
loss, is probative evidence against service connection.  See 
Mense v. Derwinski, 1 Vet.App. 354 (1991).  It appears that 
the VA examiners opinion of a service relationship is 
primarily based on the lay history reported by the veteran 
which has not been corroborated by medical evidence proximate 
to the dates of service, and under such circumstances the 
opinion is of weak probative value.  Cahall v. Brown, 7 Vet. 
App. 232 (1994).  

The Board finds that the absence of evidence of hearing loss 
during service, or for many years after service, and the 
statements regarding noise exposure during the veterans 
post-service employment and from recreational hunting, are 
far more probative than the equivocal opinion of the VA 
examiner.  Godfrey v. Brown, 8 Vet.App. 113 (1995).

The weight of the evidence establishes that bilateral hearing 
loss began years after service and was not caused by any 
incident of service.  The condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
